Exhibit 10.18(a)

DocuSign Envelope ID: 1E505E8F-EFC2-453A-AD62-5064AE47B45F

 

  DealPoint ID#                     [insert details]

Statement of Work

(“SOW”)

Addresses and contacts for notices

 

“Microsoft”

 

“Vendor”

Company Name: Microsoft Corporation   Company Name: BSQUARE CORPORATION Primary
Contact: ***   Primary Contact: *** Address: One Microsoft Way NE   Address: 110
110th Ave NE Suite 200 Phone number: 425.882.8080   Phone number: 781 326 2362
Email (if applicable): ***   Email (if applicable): *** Secondary Contact: ***  
Secondary Contact: *** ***   ***   Microsoft Vendor Number: 2022320 SOW
Effective Date:   16 January, 2012 SOW Expiration Date:   30 June, 2012
DealPoint and/or iRims # for Master   MMVA 531008 Agreement   MSCA (new)

Agreed and accepted

 

Microsoft

 

Vendor

Microsoft Signature: ***   Vendor Signature: /s/ Brian Crowley Microsoft Name:
***   Vendor Name: Brian Crowley Microsoft Title: General Manager   Vendor
Title: President and CEO Microsoft Date: January 23, 2012 | 09:51 PT   Vendor
Date: January 27, 2012 | 15:09 PT

This SOW, executed in accordance with the terms of that certain Microsoft Master
Vendor Agreement (the “Agreement”) dated June 6, 2008 between Microsoft and
Vendor is entered into by the parties and effective as of the SOW Effective Date
above.

 

SOW (Short Form)

January 2011 v.6

  Confidential   Page 1 of 5

“Confidential treatment has been requested for portions of this document. This
document omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this document has been
filed separately with the Securities and Exchange Commission.”



--------------------------------------------------------------------------------

DocuSign Envelope ID: 1E505E8F-EFC2-453A-AD62-5064AE47B45F

 

1. Description of Services

Pursuant to and in conformance with any standards, guidelines and/or
specifications which may be provided by Microsoft to Vendor from time to time,
Vendor will deliver to and/or perform for Microsoft the following goods,
services and/or other items or materials as a work made for hire (collectively,
the “Services”).

Vendor will provide Vendor engineers to assist with feature development, feature
verification, and system stabilization via failure analysis and bug fixing for
the Ford Gen2 project. The Vendor engineers will work under the supervision of
the Microsoft WEB Connected Car team and may be required to work onsite in
Microsoft facilities.

All Services shall be treated as Microsoft Confidential Information unless
otherwise designated by Microsoft.

 

2. Deliverables/Delivery Schedule

Vendor shall complete and deliver all Services to Microsoft on or before
June 30, 2012.

 

3. Payment

 

3.1 Services Fees

Microsoft shall pay Vendor Fees estimated to be $3.7 Million U.S. Dollars
($3,700,000,00 USD) in accordance with the rates in Table B and the resources in
Table E working a standard work week. Overtime is not included in this estimate
and must be approved by Microsoft in writing in advance.

Table B

 

Level

  

Level meaning

   Rate ($/hour)

1

  

Key Dev resource (Dev SME)

   ***

2

  

Key Test resource (Test SME)

   ***

3

  

Area-expertise Dev

   ***

4

  

Area-expertise Test

   ***

11

  

Area-expertise PM

   ***

Hourly rates, where applicable in terms of fee calculation under this Statement
of Work, shall not exceed the rate tables above at any time, including overtime,
without express prior written approval from Microsoft. Vendor shall invoice
Microsoft monthly for time incurred by the personnel in Exhibit A (as adjusted
from time-to-time) at the applicable rate per hour in Table B above. Time
incurred shall include all time except for hours associated with paid-time off,
which includes sick time, and Vendor-related administrative time.

 

Milestone #

   Not to Exceed
Payment Amount     

Delivery/Payment Date

1

   $ 600,000.00       Jan 30, 2012

2

   $ 600,000.00       Feb 29, 2012

3

   $ 600,000.00       Mar 31, 2012

4

   $ 600,000.00       Apr 30, 2012

5

   $ 600,000.00       May 31, 2012

6

   $ 700,000.00       Jun 30, 2012

Sub-Total

   $ 3,700,000.00      

Travel Expenses (if any – see Section 3.2, below)

     

Total

   $ 3,700,000.00      

 

SOW (Short Form)

January 2011 v.6

  Confidential   Page 2 of 5

“Confidential treatment has been requested for portions of this document. This
document omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this document has been
filed separately with the Securities and Exchange Commission.”



--------------------------------------------------------------------------------

DocuSign Envelope ID: 1E505E8F-EFC2-453A-AD62-5064AE47B45F

 

3.2 Expenses:

Vendor will bear sole responsibility for all expense incurred in connection with
the performance of the Services, unless otherwise agreed to in advance in
writing by Microsoft. Table D, below, sets forth a representative sample of
expenses and estimated amounts for which Vendor may seek Microsoft’s prior
written approval.

Table D

 

Expense Description

   Monthly
Rate      Aggregate Rate for
the term of the
SOW
Total  

Phone Charges (supplied by Microsoft)

   $ 0       $ 0   

Akron Vehicle Charges (fuel, parking, tolls, service, tax)

   $ 4,000       $ 24,000   

Rent Charges (Charge-back to Microsoft)

   $ 8,789       $ 52,734   

Travel (hotels, flights, taxis, meals, parking)

   $ 2,500       $ 15,000   

Total

   $ 15,589       $ 91,734   

 

4. Other

 

4.1 Resource requirements

4.1.1 All Vendor engineers must be proficient in embedded system design and
integration, and may have more specific requirements based on specific project
areas. All Vendor engineers must be proficient in spoken and written English for
project communication and creating/updating engineering specifications. In
addition, Vendor verification engineers must be proficient in embedded system
verification testing.

4.1.2 In the event a resource in Table E is no longer available to work
providing Services, Vendor will propose a qualified replacement. Microsoft will
have the option to interview the candidate and add their name to Table E. Their
rate level will be determined by joint agreement as between Microsoft and
Vendor.

4.1.3 In the event Microsoft would like more resources from Vendor to provide
Services, Vendor will propose a qualified resource. Microsoft will have the
option to interview the candidate and add their name to Table E. Their rate
level will be determined by joint agreement as between Microsoft and Vendor.

 

5. Source Code

Vendor’s access to and use of the MyFordTouch (formerly called *** and Microsoft
Auto *** source code provided by Microsoft to Vendor for purposes of performing
the Work described under this SOW, shall be governed by the terms and conditions
of the Microsoft Master Source Code Agreement(s) entered into by and between the
parties on January 16, 2012 and the associated License Form(s) effective as of
January 16, 2012 (“Source Code Agreements”). The source code shall only be used
for

 

SOW (Short Form)

January 2011 v.6

  Confidential   Page 3 of 5

“Confidential treatment has been requested for portions of this document. This
document omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this document has been
filed separately with the Securities and Exchange Commission.”



--------------------------------------------------------------------------------

DocuSign Envelope ID: 1E505E8F-EFC2-453A-AD62-5064AE47B45F

 

purposes of performing the Work and may not be used for any other purpose. If a
conflict arises between the terms of this SOW and the Source Code Agreements,
the terms of the Source Code Agreements shall govern with respect to Vendor’s
use of the source code.

[Remainder of this page is intentionally left blank.]

 

SOW (Short Form)

January 2011 v.6

  Confidential   Page 4 of 5

“Confidential treatment has been requested for portions of this document. This
document omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this document has been
filed separately with the Securities and Exchange Commission.”



--------------------------------------------------------------------------------

DocuSign Envelope ID: 1E505E8F-EFC2-453A-AD62-5064AE47B45F

 

Exhibit A

This Table E defines the employees Vendor will apply to the project beginning on
the SOW Effective Date.

Table E

***

 

SOW (Short Form)

January 2011 v.6

  Confidential   Page 5 of 5

“Confidential treatment has been requested for portions of this document. This
document omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this document has been
filed separately with the Securities and Exchange Commission.”